DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 02/08/2022 was entered.
Amended claims 1-2, 4, 6, 10-13, 16, 18, 20-23, 25-26, 29, 31-36, 38, 40, 42, 44-46, 48, 54, 59-61, 63, 66, 71-72, and 89-92 are pending in the present application.
Applicant elected previously without traverse of Group I, drawn to a method of cell processing, a method of transfecting cells, and a processing of producing cells for therapy, comprising the steps recited in claims 1, 66 and 89, respectively.
Applicant further elected the following species: (i) hematopoietic stem and progenitor cells; (ii) CRISPR gene editing system; and (iii) polycarbonate.
The examiner also rejoined and examined T-cells together with the elected hematopoietic stem and progenitor cells.
Accordingly, amended claims 1-2, 4, 6, 10-13, 16, 18, 20-23, 25-26, 29, 31-36, 38, 40, 42, 44-46, 48, 54, 59-61, 63, 66, 71-72 and 89-92 are examined on the merits herein with the above elected species.

Response to Amendment
	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al (Biotechnol. Bioeng. 65:341-346, 1999) was withdrawn in light of Applicant’s amendments, particularly with the new limitation “and a pore length in a range of about 7 microns to about 9 microns” in independent claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Amended claims 1-2, 4, 6, 10-13, 16, 18, 21-23, 25-26, 29, 31-36, 38, 40, 42, 44-46, 48, 54, 59-61, 66, 71-72 and 89-90 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gilbert et al (US 2019/0382796 with an effective filing date of 09/04/2015).  This is a slightly modified rejection necessitated by Applicant’s amendment.
The instant claims are directed to a method of cell processing, comprising:  passing a plurality of cells through one or more pores of a membrane comprising a plurality of pores while exposing the cells to an agent so as to cause a change in the cells, thereby allowing said agent to enter at least one of the cells; wherein each of said pores extends from an input opening to an output opening and has a maximum cross-sectional dimension in a range of about 7 microns to about 9 microns and a pore length in a range of about 7 microns to about 9 microns.
Gilbert et al already disclosed at least a method for delivering a compound into a cell by passing a cell suspension in contact with the compound through a surface (e.g., a filter or a microsieve that is contained within a syringe or a plastic filter holder; a multi-well TRANSWELL filter system) containing pores, wherein the pores deform the cell thereby causing a perturbation of the cell such that the compound enters the cell (see at least the Abstract and Brief Summary of the Invention; paragraphs [0112], [0125]).  Gilbert et al also taught that the surface comprises a material such as polycarbonate, polymer, silicon, glass, metal, ceramic or others; the entry to the pore is wider than the pore, narrower than the pore, or the same width as the pore; the surface is manufactured using anyone of etching, track-etching, lithography, laser ablation, stamping, about 8 um, about 10 um, about 12 um, or about 14 um, and the pores are either heterogeneous in size or homogeneous in size (paragraphs [0005]-[0006]).  Additionally, Gilbert et al disclosed that the pores have identical entrance and exit angles, or different entrance and exit angles; the pore cross-sectional shape is one of circular, round, square, star, triangle, polygonal, pentagonal, hexagonal, heptagonal, and octagonal; the pores comprise about 10-80% of the total surface area, about 1.0x105 to about 1.0x1030 total pores with the pore cross-sectional area is at least about 1 um2, 4 um2, 9 um2, 16 um2, 25 um2, 50 um2 or 100 um2 (containing an active surface area in a range of about 7 mm2 to about 80 mm2), about 10 to about 1.0x1015 pores per mm2 surface area (containing a range of 1x105 to about 2x106 pores/cm2); surfaces with pores are stacked on top of each other; the surface thickness is uniform or variable, and the surface is about 0.01 um to about 5 m thick (containing a range of about 7 microns to about 9 or about 10 microns thick), preferably about 10 um thick (paragraph [0007]).  Please note that for a round/circular filter containing pores, the thickness of the filter is the length of the circular pores in the filter.  Gilbert et al further taught that the surface is coated with a material such as Teflon, surfactant, anticoagulant, adhesion molecules, antibodies, lipids, and carbohydrates; and the surface is hydrophilic or hydrophobic or is charged (paragraph [0008]).  Gilbert et al also disclosed that a cell suspension comprises mammalian cells such as peripheral blood mononuclear cells, an immune cell, a stem cell (e.g., IPSCs, ESCs, hematopoietic stem cells, liver stem cells), a T cell, a fibroblast, a skin cell, a neuron and others (paragraphs [0009] and [0085]) at a cell concentration ranging from about 10 to about 1010 cells/ml or about 10 to about 108 cells/ml (containing a cell concentration in a range of about 10,000 to about 200,000 cells per microliter) (paragraph [0106]); and the compound comprises a nucleic acid encoding DNA, recombinant DNA, cDNA, genomic DNA, RNA, mRNA, siRNA, miRNA, a plasmid, or for genome editing applications to correct a genetic disease a Cas9 protein and a guide RNA or donor DNA, a nucleic acid encoding for a Cas9 protein and a guide RNA or donor DNA (paragraphs [0010], [0090] and [0114]).  Gilbert et al taught that cells in an aqueous solution (e.g., cell culture medium such as DMEM, OptiMEM, RPMI; PBS, salts, sugars, growth factors) at a viscosity ranging from about 8.9x10-4 Pa.s to about 4.0x10-3 Pa.s are passed through the pores by positive pressure or negative pressure, by constant pressure or variable pressure, pressure is applied using a syringe or a pump or a vacuum; under a pressure ranging from about 0.05 psi to about 500 psi, preferably about 2 psi, about 2.5 psi, about 3 psi, about 5 psi, about 10 psi, or about 20 psi; and the cells pass through the pores at a speed ranging from about 0.1 mm/s to about 20 m/s or between less than about 1 cell/second per pore to more than about 1020 cells/second per pore (containing a rate greater than about 4 billion cells per minute) (paragraphs [0011]-[0012] and [0110]), with the flow rate through the surface is between about 0.001 mL/cm2/sec to about 100 L/cm2/sec (containing a flow rate in a range from about 10 to about 20 mL per minute and/or a flow rate of at least about 20 ml/min) (paragraph [0072]).  Gilbert et al further taught that the cellular deformation can be caused by pressure induced by mechanical strain and/or shear forces, and the perturbation of the cell can be a transient perturbation within the cell membrane that allows material from outside the cell to move into the cell (paragraph [0101]); and the cell viability after passing through a pore of the surface is about 10 to about 100% (e.g., 60%, 70%, 80%, 90%) (paragraph [0104]).  In examples 2 and 6, Gilbert et al taught separating T cells from freshly isolated human peripheral blood mononuclear cells and separating human RBCs from whole blood, respectively, prior subjecting the separated cells in the presence of dextran particles through a micropore-containing filter; while in example 1 Gilbert et al demonstrated delivery efficiency of 86% of dextran particles to HeLa cells through 8 um-sized filtered pores at 5 psi (Table 2).  
Accordingly, the teachings of Gilbert et al meet every limitation of the instant claims.  Therefore, the reference anticipates the instant claims.  

Response to Arguments
Applicant’s arguments related to the above 102(a)(2) rejection in the Amendment filed on 02/08/2022 (pages 14-16) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
A.	With respect to currently amended independent claims 1 and 89, Applicant argued basically that although Gilbert discloses the cross-sectional width of the pores can range from about 0.01 um to about 300 um (Paragraph [0006]), and the porous surface can be about 0.01 um to about 5 m thick (paragraph [0007]), however there is no teaching in Gilbert that a combination of the cross-sectional size of the pores and the thickness of the porous surface can be selected so as to provide not only enhanced transfection of the cells but also achieve an enhanced viability of the transfected cells as shown in Fig. 17 of the present application.  Nor does Gilbert teach or suggest the specific range of about 7 microns to about 9 microns for both the cross-sectional size of the pores and their lengths.  
First, Gilbert et al disclosed at least a method for delivering a compound into a cell by passing a cell suspension in contact with the compound through a surface (e.g., a filter or a microsieve that is contained within a syringe or a plastic filter holder; a multi-well TRANSWELL filter system) containing pores, wherein the pores deform the cell thereby causing a perturbation of the cell such that the compound enters the cell.  Gilbert et al taught specifically the pore size is a function of the cell diameter, about 20% to about 99% of the cell diameter, preferably the pore size is about 0.4 um, about 4 um, about 5 um, about 8 um, about 10 um, about 12 um, or about 14 um, and the pores are either heterogeneous in size or homogeneous in size (paragraphs [0005]-[0006]); surfaces with pores are stacked on top of each other; the surface thickness is uniform or variable, and the surface is about 0.01 um to about 5 m thick (containing a range of about 7 microns to about 9 or 10 microns thick), preferably about 10 um thick (paragraph [0007]).  Please note that for a round/circular filter containing pores, the thickness of the filter is the length of the circular pores in the filter.  Thus, Gilbert et al teach a method for delivering 
Second, Figure 17 of the present application depicts delivery efficiency via NGS indel %/, B2M gene knockdown via FACS analysis and cell recovery though Vi-Cell of membranes for 6 microporous membranes with different parameters: 7 (micron pore size)/19 (micron thickness), 8/7, 8/18, 8/7 (hydrophobic), 9/16, and 10/10 under very specific conditions (e.g., 50 uL of delivery volume with 50 million HSPC cells, RNP concentration of 200 ug of Cas9/50 ug sgRNA, and using nitrogen air pressure of 5 psi); and the optimal delivery of RNP to HSPCs is with the 8 micron pore size with 7 micron thick membrane resulting in the optimal balance of editing and cell recovery (paragraphs [0231] and Table 1).  However, none of the rejected claims recite the specific conditions in which the optimal results of gene editing and cell recovery were obtained.  Both independent claims 1 and 89 recite “a maximum cross-sectional dimension in a range of about 7 microns to about 9 microns and a pore length in a range of about 7 microns to about 9 microns”.  Please note that about 9 microns include at least 10 microns.
B.	With respect to independent claim 66, Applicant additionally argued that although Gilbert discloses the cell concentration can be in a range of about 10 to about 1012 cells/ml (paragraph [0106]), Gilbert does not teach or suggest selecting the concentration of the cells in the liquid carrier flowing through the pores as recited in currently amended claim 66 so as to achieve a transfection rate of at least about 4 billion cells per minutes with a cell viability of at least about 50%.  Applicant argued that one of ordinary skill would have been dissuaded from using Gilbert’s porous membrane to perform cell transfection at such a high rate because of the possibility of clogging the pores.
Gilbert et al also disclosed that a cell suspension comprises mammalian cells such as peripheral blood mononuclear cells, an immune cell, a stem cell (e.g., IPSCs, ESCs, hematopoietic stem cells, liver stem cells), a T cell, a fibroblast, a skin cell, a neuron and others a cell concentration ranging from about 10 to about 1010 cells/ml or about 10 to about 108 cells/ml (containing a cell concentration in a range of about 10,000 to about 200,000 cells per microliter) (paragraph [0106]).  Gilbert et al also taught that cells in an aqueous solution (e.g., cell culture medium such as DMEM, OptiMEM, RPMI; PBS, salts, sugars, growth factors) at a viscosity ranging from about 8.9x10-4 Pa.s to about 4.0x10-3 Pa.s are passed through the pores by positive pressure or negative pressure, by constant pressure or variable pressure, pressure is applied using a syringe or a pump or a vacuum; under a pressure ranging from about 0.05 psi to about 500 psi, preferably about 2 psi, about 2.5 psi, about 3 psi, about 5 psi, about 10 psi, or about 20 psi; and the cells pass through the pores at a speed ranging from about 0.1 mm/s to about 20 m/s or between less than about 1 cell/second per pore to more than about 1020 cells/second per pore (containing a rate greater than about 4 billion cells per minute) (paragraphs [0011]-[0012] and [0110]), with the flow rate through the surface is between about 0.001 mL/cm2/sec to about 100 L/cm2/sec (containing a flow rate in a range from about 10 to about 20 mL per minute and/or a flow rate of at least about 20 ml/min) (paragraph [0072]).  Gilbert et al further taught that the cellular deformation can be caused by pressure induced by mechanical strain and/or shear forces, and the perturbation of the cell can be a transient perturbation within the cell membrane that allows material from outside the cell to move into the cell (paragraph [0101]); and the cell viability after passing through a pore of the surface is about 10 to about 100% (e.g., 60%, 70%, 80%, 90%) (paragraph [0104]).  Thus, the teachings of Gilbert et al also meet every limitation of currently amended independent claim 66.  Please note that the rejection was made under 35 U.S.C. 102(a)(2), and therefore the issue whether an ordinary skilled artisan is dissuaded or not is irrelevant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al (US 2019/0382796 with an effective filing date of 09/04/2015) in view of diZerega (US 5,015,629).  This is a slightly modified rejection necessitated by Applicant’s amendment.
Gilbert et al already disclosed at least a method for delivering a compound into a cell by passing a cell suspension in contact with the compound through a surface (e.g., a filter or a microsieve that is contained within a syringe or a plastic filter holder; a multi-well TRANSWELL filter system) containing pores, wherein the pores deform the cell thereby causing a perturbation of the cell such that the compound enters the cell (see at least the Abstract and Brief Summary of the Invention; paragraphs [0112], [0125]).  Gilbert et al also taught that the surface comprises a material such as polycarbonate, polymer, silicon, glass, metal, ceramic or others; the entry to the pore is wider than the pore, narrower than the pore, or the same width as the pore; the surface is manufactured using anyone of etching, track-etching, lithography, laser ablation, stamping, micro-punching and others; the pore size is a function of the cell diameter, about 20% to about 99% of the cell diameter, preferably the pore size is about 0.4 um, about 4 um, about 5 um, about 8 um, about 10 um, about 12 um, or about 14 um, and the pores are either heterogeneous in size or homogeneous in size (paragraphs [0005]-[0006]).  Additionally, Gilbert et al disclosed that the pores have identical entrance and exit angles, or different entrance and exit angles; the pore cross-sectional shape is one of circular, round, square, star, triangle, polygonal, pentagonal, hexagonal, heptagonal, and octagonal; the pores comprise about 10-80% of the total surface 5 to about 1.0x1030 total pores with the pore cross-sectional area is at least about 1 um2, 4 um2, 9 um2, 16 um2, 25 um2, 50 um2 or 100 um2 (containing an active surface area in a range of about 7 mm2 to about 80 mm2), about 10 to about 1.0x1015 pores per mm2 surface area (containing a range of 1x105 to about 2x106 pores/cm2); surfaces with pores are stacked on top of each other; the surface thickness is uniform or variable, and the surface is about 0.01 um to about 5 m thick (containing a range of about 7 microns to about 9 or about 10 microns thick), preferably about 10 um thick (paragraph [0007]).  Please note that for a round/circular filter containing pores, the thickness of the filter is the length of the circular pores in the filter.  Gilbert et al further taught that the surface is coated with a material such as Teflon, surfactant, anticoagulant, adhesion molecules, antibodies, lipids, and carbohydrates; and the surface is hydrophilic or hydrophobic or is charged (paragraph [0008]).  Gilbert et al also disclosed that a cell suspension comprises mammalian cells such as peripheral blood mononuclear cells, an immune cell, a stem cell (e.g., IPSCs, ESCs, hematopoietic stem cells, liver stem cells), a T cell, a fibroblast, a skin cell, a neuron and others (paragraphs [0009] and [0085]) at a cell concentration ranging from about 10 to about 1010 cells/ml or about 10 to about 108 cells/ml (containing a cell concentration in a range of about 10,000 to about 200,000 cells per microliter) (paragraph [0106]); and the compound comprises a nucleic acid encoding DNA, recombinant DNA, cDNA, genomic DNA, RNA, mRNA, siRNA, miRNA, a plasmid, or for genome editing applications to correct a genetic disease a Cas9 protein and a guide RNA or donor DNA, a nucleic acid encoding for a Cas9 protein and a guide RNA or donor DNA (paragraphs [0010], [0090] and [0114]).  Gilbert et al taught that cells in an aqueous solution (e.g., cell culture medium such as DMEM, OptiMEM, RPMI; PBS, salts, sugars, growth factors) at a viscosity ranging from about 8.9x10-4 Pa.s to about 4.0x10-3 Pa.s are passed through the pores by positive pressure or negative pressure, by constant pressure or variable pressure, pressure is applied using a syringe or a pump or a vacuum; under a pressure ranging from about 0.05 psi to about 500 psi, preferably about 2 psi, about 2.5 psi, about 3 psi, about 5 psi, about 10 psi, or about 20 psi; and the cells 20 cells/second per pore (containing a rate greater than about 4 billion cells per minute) (paragraphs [0011]-[0012] and [0110]), with the flow rate through the surface is between about 0.001 mL/cm2/sec to about 100 L/cm2/sec (containing a rate in a range from about 10 to about 20 mL per minute and/or a flow rate of at least about 20 ml/min) (paragraph [0072]).  Gilbert et al further taught that the cellular deformation can be caused by pressure induced by mechanical strain and/or shear forces, and the perturbation of the cell can be a transient perturbation within the cell membrane that allows material from outside the cell to move into the cell (paragraph [0101]); and the cell viability after passing through a pore of the surface is about 10 to about 100% (e.g., 60%, 70%, 80%, 90%) (paragraph [0104]).  In examples 2 and 6, Gilbert et al taught separating T cells from freshly isolated human peripheral blood mononuclear cells and separating human RBCs from whole blood, respectively, prior subjecting the separated cells in the presence of dextran particles through a micropore-containing filter; while in example 1 Gilbert et al demonstrated delivery efficiency of 86% of dextran particles to HeLa cells through 8 um-sized filtered pores at 5 psi (Table 2).  
Gilbert et al did not teach explicitly that pores of the membrane are at least partially coated with polyvinylpyrrolidone (PVP).
Before the effective filing date of the present application (09/28/2016), diZerega already taught using polyvinylpyrrolidone-coated polycarbonate membranes with 8 um pores (the pores are also at least partially coated with polyvinylpyrrolidone) in a chemotaxis assay to determine the effect of angiotensin II on the migration of endothelial cells (col. 4, line 65 continues to line 49 on col. 5).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Gilbert et al by also utilizing polyvinylpyrrolidone-coated polycarbonate membranes with 8 um pores in their method for 
An ordinary skilled artisan would have been motivated to carry out the above modification because diZerega already taught successfully using polyvinylpyrrolidone-coated polycarbonate membranes with 8 um pores (the pores are also at least partially coated with polyvinylpyrrolidone) in a cellular migration assay.  Moreover, the primary Gilbert reference already taught using a filter surface comprising polycarbonate.
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Gilbert et al and diZerega; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above 103 rejection in the Amendment filed on 02/08/2022 (pages 16-17) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that diZerega does not cure the deficiencies of Gilbert in selecting the combination of a range of about 7 microns to about 9 microns and a pore length in a range of 7 microns to about 9 microns.  Applicant further argued that diZerega is not analogous art relative to the claimed subject matter since diZerega is directed to a method of accelerating re-epithelization of wound tissue in a mammal via administration of a solution of angiotensin II.
First, with respect to the deficiencies of the Gilbert reference, please refer to the Examiner’s same responses in the rejection of claims 1-2, 4, 6, 10-13, 16, 18, 21-23, 25-26, 29, 31-36, 38, 40, 42, 44-46, 48, 54, 59-61, 66, 71-72 and 89-90 above.  Gilbert et al do teach a method for delivering a compound into a cell by passing a cell suspension in contact with the 
Second, in response to applicant's argument that diZerega reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, diZerega taught using polyvinylpyrrolidone-coated polycarbonate membranes with 8 um pores (the pores are also at least partially coated with polyvinylpyrrolidone) in a chemotaxis assay to determine the effect of angiotensin II on the migration of endothelial cells, while the primary Gilbert reference already taught using any filter surface comprising polycarbonate, including one with a preferable pore size of about 8 um or about 10 um, for passing a cell suspension in contact with the compound through a surface containing pores to deliver the compound into the cell.  The diZerega reference was cited to supplement the teachings of Gilbert et al on the limitation recited in dependent claim 20.


Amended claims 1, 4 (HSPCs embodiment), 44, 45 (HSPCs embodiment), 89 and 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al (US 2019/0382796 with an effective filing date of 09/04/2015) in view of Porteus et al (WO 2016/164356).  This is a slightly modified rejection necessitated by Applicant’s amendment.
Gilbert et al already disclosed at least a method for delivering a compound into a cell by passing a cell suspension in contact with the compound through a surface (e.g., a filter or a microsieve that is contained within a syringe or a plastic filter holder; a multi-well TRANSWELL filter system) containing pores, wherein the pores deform the cell thereby causing a perturbation of the cell such that the compound enters the cell (see at least the Abstract and Brief Summary about 8 um, about 10 um, about 12 um, or about 14 um, and the pores are either heterogeneous in size or homogeneous in size (paragraphs [0005]-[0006]).  Additionally, Gilbert et al disclosed that the pores have identical entrance and exit angles, or different entrance and exit angles; the pore cross-sectional shape is one of circular, round, square, star, triangle, polygonal, pentagonal, hexagonal, heptagonal, and octagonal; the pores comprise about 10-80% of the total surface area, about 1.0x105 to about 1.0x1030 total pores with the pore cross-sectional area is at least about 1 um2, 4 um2, 9 um2, 16 um2, 25 um2, 50 um2 or 100 um2 (containing an active surface area in a range of about 7 mm2 to about 80 mm2), about 10 to about 1.0x1015 pores per mm2 surface area (containing a range of 1x105 to about 2x106 pores/cm2); surfaces with pores are stacked on top of each other; the surface thickness is uniform or variable, and the surface is about 0.01 um to about 5 m thick (containing a range of about 7 microns to about 9 or about 10 microns thick), preferably about 10 um thick (paragraph [0007]).  Please note that for a round/circular filter containing pores, the thickness of the filter is the length of the circular pores in the filter.  Gilbert et al further taught that the surface is coated with a material such as Teflon, surfactant, anticoagulant, adhesion molecules, antibodies, lipids, and carbohydrates; and the surface is hydrophilic or hydrophobic or is charged (paragraph [0008]).  Gilbert et al also disclosed that a cell suspension comprises mammalian cells such as peripheral blood mononuclear cells, an immune cell, a stem cell (e.g., IPSCs, ESCs, hematopoietic stem cells, liver stem cells), a T cell, a fibroblast, a skin cell, a neuron and others (paragraphs [0009] and [0085]) at a cell concentration ranging from about 10 to about 1010 cells/ml or about 10 to about 108 cells/ml for genome editing applications to correct a genetic disease a Cas9 protein and a guide RNA or donor DNA, a nucleic acid encoding for a Cas9 protein and a guide RNA or donor DNA (paragraphs [0010], [0090] and [0114]).  Gilbert et al taught that cells in an aqueous solution (e.g., cell culture medium such as DMEM, OptiMEM, RPMI; PBS, salts, sugars, growth factors) at a viscosity ranging from about 8.9x10-4 Pa.s to about 4.0x10-3 Pa.s are passed through the pores by positive pressure or negative pressure, by constant pressure or variable pressure, pressure is applied using a syringe or a pump or a vacuum; under a pressure ranging from about 0.05 psi to about 500 psi, preferably about 2 psi, about 2.5 psi, about 3 psi, about 5 psi, about 10 psi, or about 20 psi; and the cells pass through the pores at a speed ranging from about 0.1 mm/s to about 20 m/s or between less than about 1 cell/second per pore to more than about 1020 cells/second per pore (containing a rate greater than about 4 billion cells per minute) (paragraphs [0011]-[0012] and [0110]), with the flow rate through the surface is between about 0.001 mL/cm2/sec to about 100 L/cm2/sec (containing a rate in a range from about 10 to about 20 mL per minute and/or a flow of at least about 20 ml/min) (paragraph [0072]).  Gilbert et al further taught that the cellular deformation can be caused by pressure induced by mechanical strain and/or shear forces, and the perturbation of the cell can be a transient perturbation within the cell membrane that allows material from outside the cell to move into the cell (paragraph [0101]); and the cell viability after passing through a pore of the surface is about 10 to about 100% (e.g., 60%, 70%, 80%, 90%) (paragraph [0104]).  In examples 2 and 6, Gilbert et al taught separating T cells from freshly isolated human peripheral blood mononuclear cells and separating human RBCs from whole blood, respectively, prior subjecting the separated cells in the presence of dextran particles through a micropore-containing filter; while in example 1 Gilbert et al demonstrated delivery efficiency of 86% of dextran particles to HeLa cells through 8 um-sized filtered pores at 5 psi (Table 2).  

Before the effective filing date of the present application (09/28/2016), Porteus et al already taught methods for inducing CRISPR/Cas based gene regulation (e.g., genome editing or gene expression) of a target gene in a cell, including hematopoietic stem and progenitor cells (HSPCs), for use in ex vivo gene therapy (Abstract; Brief Summary of the Invention; particularly paragraphs [0039], [0064], [0069], [0146], [0150], [0152], [0157]-[0158], [0175]-[0178]; and Example 1; FIGS. 2C-D, 17 and 19-20).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Gilbert et al by also selecting hematopoietic stem and progenitor cells (HSPCs) for CRISPR-Cas based genome editing of a target gene for ex vivo gene therapy, in light of the teachings of Porteus et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because Porteus et al already taught successfully methods for inducing CRISPR/Cas based genome editing of a target gene in hematopoietic stem and progenitor cells (HSPCs) for use in ex vivo gene therapy.  Moreover, the primary Gilbert reference already taught introducing a gene-editing complex into a cell suspension comprising hematopoietic stem cells.
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Gilbert et al and Porteus et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
	The modified methods resulting from the combined teachings of Gilbert et al and Porteus et al as set forth above are indistinguishable from those of the presently claimed invention. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above 103 rejection in the Amendment filed on 02/08/2022 (page 17) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that Porteus does not cure the deficiencies of Gilbert in selecting the combination of a range of about 7 microns to about 9 microns and a pore length in a range of 7 microns to about 9 microns.
With respect to the deficiencies of the Gilbert reference, please refer to the Examiner’s same responses in the rejection of claims 1-2, 4, 6, 10-13, 16, 18, 21-23, 25-26, 29, 31-36, 38, 40, 42, 44-46, 48, 54, 59-61, 66, 71-72 and 89-90 above.  Gilbert et al do teach a method for delivering a compound into a cell by passing a cell suspension in contact with the compound through a surface containing pores having cross-sectional size of the pores and their lengths that are within the ranges recited in independent claims 1 and 89 of the present application.  The Porteus reference was cited to supplement the teachings of Gilbert et al for the HSPC embodiment in dependent claims 4, 45 and 91-92.


Amended claims 1, 12 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al (US 2019/0382796 with an effective filing date of 09/04/2015) in view of Williams et al (Biotechnol. Bioeng. 65:341-346, 1999).  This is a slightly modified rejection necessitated by Applicant’s amendment.
Gilbert et al already disclosed at least a method for delivering a compound into a cell by passing a cell suspension in contact with the compound through a surface (e.g., a filter or a microsieve that is contained within a syringe or a plastic filter holder; a multi-well TRANSWELL filter system) containing pores, wherein the pores deform the cell thereby causing a perturbation of the cell such that the compound enters the cell (see at least the Abstract and Brief Summary polycarbonate, polymer, silicon, glass, metal, ceramic or others; the entry to the pore is wider than the pore, narrower than the pore, or the same width as the pore; the surface is manufactured using anyone of etching, track-etching, lithography, laser ablation, stamping, micro-punching and others; the pore size is a function of the cell diameter, about 20% to about 99% of the cell diameter, preferably the pore size is about 0.4 um, about 4 um, about 5 um, about 8 um, about 10 um, about 12 um, or about 14 um, and the pores are either heterogeneous in size or homogeneous in size (paragraphs [0005]-[0006]).  Additionally, Gilbert et al disclosed that the pores have identical entrance and exit angles, or different entrance and exit angles; the pore cross-sectional shape is one of circular, round, square, star, triangle, polygonal, pentagonal, hexagonal, heptagonal, and octagonal; the pores comprise about 10-80% of the total surface area, about 1.0x105 to about 1.0x1030 total pores with the pore cross-sectional area is at least about 1 um2, 4 um2, 9 um2, 16 um2, 25 um2, 50 um2 or 100 um2 (containing an active surface area in a range of about 7 mm2 to about 80 mm2), about 10 to about 1.0x1015 pores per mm2 surface area (containing a range of 1x105 to about 2x106 pores/cm2); surfaces with pores are stacked on top of each other; the surface thickness is uniform or variable, and the surface is about 0.01 um to about 5 m thick (containing a range of about 7 microns to about 9 or about 10 microns thick), preferably about 10 um thick (paragraph [0007]).  Please note that for a round/circular filter containing pores, the thickness of the filter is the length of the circular pores in the filter.  Gilbert et al further taught that the surface is coated with a material such as Teflon, surfactant, anticoagulant, adhesion molecules, antibodies, lipids, and carbohydrates; and the surface is hydrophilic or hydrophobic or is charged (paragraph [0008]).  Gilbert et al also disclosed that a cell suspension comprises mammalian cells such as peripheral blood mononuclear cells, an immune cell, a stem cell (e.g., IPSCs, ESCs, hematopoietic stem cells, liver stem cells), a T cell, a fibroblast, a skin cell, a neuron and others (paragraphs [0009] and [0085]) at a cell concentration ranging from about 10 to about 1010 cells/ml or about 10 to about 108 cells/ml (containing a cell concentration in a range of about 10,000 to about 200,000 cells per microliter) (paragraph [0106]); and the compound comprises a nucleic acid encoding DNA, recombinant DNA, cDNA, genomic DNA, RNA, mRNA, siRNA, miRNA, a plasmid, or for genome editing applications to correct a genetic disease a Cas9 protein and a guide RNA or donor DNA, a nucleic acid encoding for a Cas9 protein and a guide RNA or donor DNA (paragraphs [0010], [0090] and [0114]).  Gilbert et al taught that cells in an aqueous solution (e.g., cell culture medium such as DMEM, OptiMEM, RPMI; PBS, salts, sugars, growth factors) at a viscosity ranging from about 8.9x10-4 Pa.s to about 4.0x10-3 Pa.s are passed through the pores by positive pressure or negative pressure, by constant pressure or variable pressure, pressure is applied using a syringe or a pump or a vacuum; under a pressure ranging from about 0.05 psi to about 500 psi, preferably about 2 psi, about 2.5 psi, about 3 psi, about 5 psi, about 10 psi, or about 20 psi; and the cells pass through the pores at a speed ranging from about 0.1 mm/s to about 20 m/s or between less than about 1 cell/second per pore to more than about 1020 cells/second per pore (containing a rate greater than about 4 billion cells per minute) (paragraphs [0011]-[0012] and [0110]), with the flow rate through the surface is between about 0.001 mL/cm2/sec to about 100 L/cm2/sec (containing a rate in a range from about 10 to about 20 mL per minute and/or a flow rate of at least about 20 ml/min) (paragraph [0072]).  Gilbert et al stated clearly “In some embodiments, the surface allows for high throughput cell processing, on the order of billions of cells per second or minute” (last sentence of paragraph [0110]).  Gilbert et al further taught that the cellular deformation can be caused by pressure induced by mechanical strain and/or shear forces, and the perturbation of the cell can be a transient perturbation within the cell membrane that allows material from outside the cell to move into the cell (paragraph [0101]); and the cell viability after passing through a pore of the surface is about 10 to about 100% (e.g., 60%, 70%, 80%, 90%) (paragraph [0104]).  In examples 2 and 6, Gilbert et al taught separating T cells from freshly isolated human peripheral blood mononuclear cells and separating human RBCs from whole blood, respectively, prior subjecting 
Gilbert et al did not teach explicitly a device/module containing a surface with pores has an input chamber, and that introduced liquid carrier containing cells and the agent into the pores via an input chamber having a volume less than about 20% of a volume of the liquid carrier introduced into the pores via said input chamber.
Before the effective filing date of the present application (09/28/2016), Williams et al already a filtroporation system comprising a cell suspension in a holding/input chamber that was driven through a micropore filter membrane (e.g., a polycarbonate microporous membrane with a micropore size of 8 um in diameter) in a filter holder by sterile-filtered gas from a pressure regulated source for transfection and macromolecular loading of cells in suspension (see at least the Abstract; page 342, right column, second paragraph; and Figure 1).
It would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Gilbert et al by also utilizing a device/module containing a surface with pores has a holding/input chamber for a cell suspension to be driven through a filter surface containing pores because Williams et al already taught a system comprising a cell suspension in a holding/input chamber that was driven through a micropore filter membrane in a filter holder by sterile-filtered gas from a pressure regulated source for transfection and macromolecular loading of cells in suspension; and since Gilbert et al already taught that the surface allows for high throughput cell processing, on the order of billions of cells per second or minute along with a cell concentration ranging from about 10 to about 1010 cells/ml or about 10 to about 108 cells/ml, it would also have been obvious for an ordinary skilled artisan that the input/holding chamber for a cell suspension has a volume less than about 20% of a volume of liquid carrier containing cells to be driven/passed through pores 
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Gilbert et al and Williams et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above 103 rejection in the Amendment filed on 02/08/2022 (pages 17-18) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that neither Gilbert nor Williams discloses selecting the combination of a range of about 7 microns to about 9 microns and a pore length in a range of 7 microns to about 9 microns; and that even if one were to combine these references one still would not arrive at the claimed subject matter.
With respect to the deficiencies of the Gilbert reference, please refer to the Examiner’s same responses in the rejection of claims 1-2, 4, 6, 10-13, 16, 18, 21-23, 25-26, 29, 31-36, 38, 40, 42, 44-46, 48, 54, 59-61, 66, 71-72 and 89-90 above.  Gilbert et al do teach a method for delivering a compound into a cell by passing a cell suspension in contact with the compound through a surface containing pores having cross-sectional size of the pores and their lengths that are within the ranges recited in independent claims 1 and 89 of the present application.  The Williams reference was cited to supplement the teachings of Gilbert et al for the limitation recited in dependent claim 63.


This is a new ground of rejection necessitated by Applicant’s amendment.
Williams et al  already disclosed a “filtroporation” method in which cultured Chinese hamster ovary cells suspended in their growth medium were forced by gas pressure through the uniformly sized micropores (e.g., diameter ranging from 5 microns to 18 microns, preferably 8 microns in diameter) of filter membranes, causing transient damage to the plasma membrane, which increased the permeability/uptake of the cells to exogenous molecules such as fluorescent dextran molecules of 10,000 Da, 70,000 Da, 500,000 Da MW and luciferase reporter plasmid in viable cells (see at least Abstract; page 343, right column, second paragraph continues to second paragraph of left column on page 344; Figures 1-6).  Figure 1 depicts the filtroporation system comprising a reusable filter holder containing a polycarbonate microporous membrane (13 mm in diameter and about 12 um thick) in a holding chamber in which a cell suspension together with a macromolecule to be introduced were placed in; the holding chamber was connected to a source of oxygen under pressure with a pressure regulator supplying constant pressures of 0 to 175 kPa, and when a valve was opened the gas lowed through a sterilizing filter and forced the cell suspension through the micropore-filter membrane  and into a collecting tube (page 342, right column, second full paragraph).   Please note that for a round/circular filter membrane containing pores, the thickness of the filter membrane is the length of the circular pores in the filter membrane.  In an exemplary transfection experiment, CHO cells (spherical cells with 12.9 um in diameter) at a concentration of 106 cells/ml with 20 ug/ml luciferase reporter plasmid DNA (derived from pGL3 Promega plasmid) in a growth medium (Ham’s F12 supplemented with 10% fetal bovine serum and 50 U/mL gentamicin) were treated at a pressure of 34.5 kPa (page 342, right column, first paragraph; page 343, left column, third paragraph; page 343, right column, middle of second paragraph; Figure 6).  Williams et al stated “Increasing the micropore size to 8 um 
Williams et al did not teach explicitly a method of cell processing or a process of producing cells for therapy using at least a membrane comprising a plurality of pores, wherein each of said pores has a maximum cross-sectional dimension in a range of about 7 microns to about 9 microns and a pore length in a range of about 7 microns to about 9 microns; and a gene-editing complex as an agent to enter at least one of the cells, preferably hematopoietic stem and progenitor cells (HSPCs). 
Before the effective filing date of the present application, Sharei et al already taught introducing gene-editing components (e.g., Cas9 protein, gRNA, donor DNA) into a target cell (e.g., an immune cell, a T cell or a hematopoietic stem cell) by mechanical cell disruption of the cell membrane via passage of a cell suspension through a microfluidic channel that includes a cell-deforming constriction, wherein a diameter of the constriction is 20-99% of a diameter of the cell (e.g., 7um, 8um, 9um or 2-10 um) and the length of the constriction is of about 5 um to 50 um or about 5 um to about 10 um at a pressure of substantially or about 10-35 psi (see at least the Abstract; Summary; particularly col. 2, lines 42-58; col. 94, lines 3-8; col. 3, lines 37-40; and issued claims 1-41).  Sharei et al also taught that cells or cell clusters are purified/isolated 

    PNG
    media_image1.png
    151
    557
    media_image1.png
    Greyscale

Additionally, Porteus et al already taught methods for inducing CRISPR/Cas based gene regulation (e.g., genome editing or gene expression) of a target gene in a cell, including hematopoietic stem and progenitor cells (HSPCs), for use in ex vivo gene therapy (Abstract; Brief Summary of the Invention; particularly paragraphs [0039], [0064], [0069], [0146], [0150], [0152], [0157]-[0158], [0175]-[0178]; and Example 1; FIGS. 2C-D, 17 and 19-20).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Williams et al by also using at least a polycarbonate microporous membrane comprising micropores having 8 microns in diameter and a length of about 5 microns to about 10 microns (this is equivalent to the thickness of the microporous membrane) in their filtroporation system to cause transient damage to the plasma membrane of cells, including hematopoietic stem and progenitor cells, being forced by gas pressure through the micropores to increase the permeability/uptake of the cells of exogenous molecules, including gene-editing components such as CRISPR-Cas9 system components, for cell processing and/or for producing cells for therapy; in light of the teachings of Sharei et al and Porteus et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Sharei et al already taught successfully introducing gene-editing components (e.g., Cas9 protein, gRNA, donor DNA) into a target cell (e.g., an immune cell, a T cell or a hematopoietic stem cell) by mechanical cell disruption of the cell membrane via passage of a cell suspension through a microfluidic channel that includes a cell-deforming constriction, wherein a diameter of the constriction is 7um, 8um, or 9um and the length of the constriction is of about 5 um to about 10 um.  Additionally, Porteus et al also taught successfully methods for inducing CRISPR/Cas based genome editing of a target gene in hematopoietic stem and progenitor cells (HSPCs) for use in ex vivo gene therapy.  Moreover, please note that the primary Williams reference already taught successfully using a polycarbonate microporous membrane comprising micropores having 8 microns in diameter with a length of 12 microns (thickness of the microporous membrane) in their filtroporation system to cause transient damage to the plasma membrane of cells.
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Williams et al, Sharei et al and Porteus et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
	The modified methods resulting from the combined teachings of Williams et al, Sharei et al and Porteus et al as set forth above are indistinguishable and encompassed by the presently claimed invention. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633